Citation Nr: 0916625	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-21 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a left foot 
disability, to include arthritis.

2. Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970, including service in Vietnam.  

In a July 2004 statement, the Veteran claimed that he 
received a Purple Heart.  The DD 214 does not contain 
objective evidence of a Purple Heart.   In undated 
correspondence received by the RO in September 2004, the 
Veteran stated that the "PB" on the DD 214 was supposed to 
be a "PH."  He further stated that he "no longer has the 
citations or the orders."  Included is a photocopy of what 
the Veteran alleges to be his Purple Heart.  In any event, 
service personnel records contain a March 1969 line of duty 
determination, which indicates that the Veteran suffered a 
perforation of the tympanic membrane in his left ear, for 
which he is service-connected.  Personnel records also 
demonstrate training and duty assignments consistent with his 
contentions of parachuting.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in December 
2004 and February 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  The December 2004 
action denied a claim of service connection for a left foot 
disability, including arthritis.  The February 2005 action 
granted entitlement to service connection for PTSD and 
assigned a 30 percent schedular evaluation, effective from 
July 21, 2004.  In addition, the RO denied entitlement to 
service connection for a left foot disorder.  By further 
rating action in June 2005, the RO increased the initial 
rating assigned for PTSD from 30 percent to 50 percent, 
effective from July 21, 2004.

On appeal in March 2008, the Board increased the PTSD rating 
from 50 percent to 70 percent, and remanded the issue of an 
initial schedular or extraschedular rating in excess of 70 
percent.  The Board also remanded the issue of the Veteran's 
entitlement to service connection for a left foot disability, 
to include arthritis.  The Board directed the AMC/RO to 
provide proper VCAA notice and examinations with respect to 
both claims.  

Subsequently, in an April 2008 rating decision, the Appeals 
Management Center (AMC) implemented the March 2008 Board 
decision by increasing the initial PTSD rating to 70 percent, 
effective from July 21, 2004.  In February 2009, the RO 
provided a Supplemental Statement of the Case (SSOC) with 
respect to both claims.

In the instant case, the Board finds that the AMC has 
substantially complied with the March 2008 Remand Order, and 
that neither the Veteran, nor his representative, has 
contended otherwise, and therefore it may proceed with its 
review of this appeal.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In January 2007, the Veteran withdrew from appellate 
consideration his claim for service connection for arthritis 
of the interphalangeal joint, right first toe, claimed as 
arthritis of the right foot.  On appeal in March 2008, the 
Board found that the criteria for withdrawal of the Veteran's 
substantive appeal perfecting his claim for entitlement to 
service connection for arthritis of the interphalangeal 
joint, right first toe, claimed as arthritis of the right 
foot, had been met.  See 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  The Board notes, however, that the January 2009 VA 
examination report states that "[t]he veteran, at the end of 
today's examination, and his wife also reported confusion on 
why this was not an examination of the right foot as well.  
They appear to be somewhat concerned that they were not given 
a chance to be evaluated for the right foot."  This 
statement appears to raise an informal request to reopen the 
Veteran's claim for service connection for arthritis of the 
interphalangeal joint, right first toe, claimed as arthritis 
of the right foot.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has been 
rebutted.

2. The Veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, including 
work, family relations, and mood, due to such symptoms as 
flattened affect, flashbacks, anxiety, hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, 
passive suicidal ideations, social isolation, and nightmares; 
the Veteran's PTSD is not manifested by total social or 
industrial impairment.

3. The service treatment records are negative for any 
objective findings attributed to a left foot injury or 
disability, to include arthritis; a left foot disorder was 
not shown upon the separation examination, and the only 
competent evidence that addresses the question of a nexus 
between a current left foot disability and service, to 
include trauma sustained while on active duty, weighs against 
the contended causal relationship.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been  met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008). 

2. Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004, September 2004 letter, and June 2008 letters sent to 
the Veteran by the AMC/RO adequately apprised him of the 
information and evidence needed to substantiate his claims.  
The AMC/RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice  
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The August 2004, September 2004 letter, and June 2008 letters 
from the AMC/RO satisfy most of these mandates.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letters made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  The 
letters additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  He was also notified of the need to 
give VA any evidence pertaining to his claim.  The September 
2004 and June 2008 letters informed the Veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The letters did not provide any 
information concerning the information required by Dingess, 
and such notice was not provided prior to the initial rating 
decision in this matter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to the VA to 
demonstrate that the error was not prejudicial.
The Federal Circuit reversed the Court holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction. (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above was cured with the issuance complete 
notice containing this information in June 2008.  Subsequent 
to the issuance of this notice, the RO re- adjudicated the 
Veteran's claims, as demonstrated by the February 2009 SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376- 78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Additionally, the Veteran's PTSD claim initially was service 
connected in a February 2005 rating decision.  In Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
the VA has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").  In Goodwin v. 
Peake, 22 Vet. App. 128 (2008), the Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

In, some, for all of the foregoing reasons, no further 
development is required with respect to the duty to notify.

b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence includes VA medical 
and psychiatric records and private medical records.  The 
Veteran received February 2005 and January 2009 PTSD 
examinations and a January 2009 VA joints examination, which 
were thorough in nature and adequate for the purposes of 
deciding the claims.  The only competent evidence that 
addresses the question of a nexus between a current left 
ankle disability and service, to include trauma sustained 
while on active duty, consists of the 2009 examination; it 
contains a nexus opinion and that evidence weighs against the 
contended causal relationship.  The Veteran had the 
opportunity to participate in a hearing, but chose not to do 
so.  The Board finds that the medical and psychiatric 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection - Left Foot

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309. 

b. Increased Rating - PTSD 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

In the instant case, the Veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The Veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 70 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders,  
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The next-higher 100 percent total disability rating is 
warranted where the evidence demonstrates "[t]otal 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including  maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Left Foot

The Veteran alleges that he developed a left foot disability 
while on active duty as a result of in-service parachute 
jumps.  Specifically, he describes one instance where he 
jumped 30-40 feet to the ground from a crashing helicopter.  
As mentioned above, those parachute jumps are consistent with 
the Veteran's service as indicated by his service personnel 
records.  

A January 1970 Report of Physical Examination for Separation 
discloses a normal clinical evaluation of the lower 
extremities and feet.  In the accompanying Report of Medical 
History, the Veteran denied having foot trouble.

Following separation from active service, an April 2004 VA 
treatment note indicates that the Veteran complained of 
bilateral hand and wrist joint pains and morning stiffness, 
with no specific complaints as to the feet.  Upon 
examination, the metatarsophalangeal joints were normal.  The 
diagnosis was polyarticular arthritis.  The clinician 
prescribed a trial of prednisone.  An addendum a few days 
later indicates that the Veteran's arthritis work-up 
(laboratory results) was still pending.  However, the 
clinician stated "I think [the Veteran] may have mild 
rheumatoid arthritis."

An August 2004 VA treatment note indicates that the Veteran's 
polyarticular pain in his feet had improved with steroids.

A September 2004 X-ray of the left foot was normal.

In his June 2006 substantive appeal, the Veteran made the 
following statement:

Back when my trauma/injury happened I was young 
enough that it didn't bother me.  I'm having 
problems now and they have increased in severity.  
I claim that my jumps caused this.  I have had pain 
for about 25-30 years.

A September 2006 VA treatment note indicates that the 
steroids continued to help with stiffness of the feet.  The 
clinician increased the dosage of prednisone and indicated 
that the Veteran would be referred to rheumatology for 
uncontrolled inflammation.

An October 2006 X-ray of the left foot was normal.

The Veteran underwent a February 2009 VA joints examination.  
He related that in 1968, a helicopter he was riding in was 
shot down and that he "bailed before it hit the ground."  
When he landed his toes got jammed.  A medic taped his feet, 
and he wore the bandages for 2-3 weeks.  The Veteran stated 
that he was "able to walk pretty good at that point."  
However, his feet throbbed when he took them out of his 
shoes.  He complained of hypersensitivity across the top of 
his toes since 1968.  He reported that the pain was mainly in 
the first MTP joint.  The Veteran rated the pain as 5-6/10, 
but that flare-ups were 8-9/10.  He denied having any 
surgeries or using any custom-made orthotics, and did not use 
assistive devices for ambulation.  He was able to self care 
and could ride his lawnmower.  He was no longer able to chop 
wood.  

Upon examination, the Veteran's posture and gait were 
markedly abnormal through the bilateral feet, right greater 
than left.  There were no signs of abnormal weight bearing.  
However, the examiner did note abnormal wear on the Veteran's 
shoes.  The Veteran walked with his toes elevated off the 
ground and attempted to stop on the outside surfaces of his 
feet.  The arches were tender.  X-rays revealed mild 
osteoarthritis in the first metatarsophalangeal and 
interphalangeal joint.  The diagnosis was the same.  The 
examiner reviewed the claims file and opined that the 
Veteran's osteoarthritis is "not at least as likely as not 
associated with injuries or activity in service."  He 
explained:

One would assume that if he had had a traumatic 
event such as falling 30-40 feet to the jungle 
floor with 250 pounds of weight in his sack as well 
as an M60 causing severe joint injuries that 
osteoarthritis would have developed much sooner in 
this 51-year-old gentleman.  However, on previous 
x-ray he only had osteoarthritis noted on the first 
MTP joint of the right and not the left foot.  The 
veteran in a 1999 primary care note was found to 
walk with a normal gait.  It was not until 2004 
that he complained of bilateral foot and hand pain.  
At this point, the medical evidence and records are 
such that the weight of the medical evidence weighs 
against the conclusion in favor of causation.

The Board determines that the evidence preponderates against 
a finding that a left foot disorder, to include arthritis, 
began during or as the result of service.  The Veteran 
contends that he injured his left foot in parachute jumps 
while on active duty.  As parachuting ac5tivities are found 
to be consistent with his service, some trauma involving the 
left foot during active duty is conceded.  However, chronic 
left foot resulting from such trauma has not been shown.  
Indeed, the service treatment records are silent for any 
relevant symptoms or abnormal objective findings concerning 
the left foot.  A January 1970 separation examination was 
negative for any findings relating to a left foot injury or 
disability, and the Veteran raised no subjective complaints 
at that time, both facts which weigh against a finding of in-
service incurrence of a left foot disability.  Additionally, 
there is also no medical or X-ray evidence of arthritis of 
the left foot within one year of service and it is not 
contended otherwise.  Thus, presumptive service connection 
for arthritis of the left foot is not warranted.  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, there is no post-service medical or x-ray 
evidence of a left foot disability, to include arthritis, 
until over 30 years post-service.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints].  

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the left foot symptoms are found to be 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, the Veteran's 
separation examination showed objectively normal findings.  
Moreover, the post-service record fails to demonstrate any 
treatment until several years after separation from active 
service.  In light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
treatment is found to be more probative than the Veteran's 
competent statements.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  

Moreover, the medical evidence that addresses the question of 
a nexus between a current left foot disability and service, 
to include trauma sustained while on active duty, weighs 
against the contended causal relationship.  The Board 
specifically notes that following a VA examination of the 
Veteran in February 2009, the examining clinician concluded 
that there was no causal relationship between a current left 
foot disorder and service.  As that opinion was provided 
after a review of the record and following a thorough review 
of the record, it is found to be highly probative.  Again, no 
other medical evidence of record refutes that opinion.  

The Veteran himself believes that his current left ankle 
disorder is causally related to active service.  However, the 
question of etiology here involves complex medical questions 
which the Veteran, as a layperson is not competent to 
address.  Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, there is no support for a grant of service connection 
for a left foot disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



b. PTSD

VA Treatment Records

A September 2004 assessment by W.C.F., P.C.S.W., indicates 
that the Veteran had received treatment for PTSD since July 
2004.  The Veteran reported flashbacks, nightmares, triggered 
thoughts, hypervigilance, paranoia, extreme rage, numbing of 
feelings, sleep disturbances, and night sweats.  The Veteran 
indicated that he had not received any prior treatment for 
PTSD, and that he compensated for his PTSD after service by 
self-medicating with alcohol and working.  However, the 
Veteran had been unable to work since being injured in a 
work-related accident in May 2004.  The examiner determined 
that this incident had weakened the Veteran's coping ability 
and increased the frequency of his nightmares, night sweats, 
and intrusive thoughts.  The Veteran scored 136 on the 
Mississippi Scale for Combat Related PTSD.  The cutoff score 
for PTSD is 107.  

Objectively, the Veteran's hygiene was adequate and he was 
oriented to time, place, and situation.  His speech was at a 
normal rate and rhythm.  His mood was often irritable and 
depressed.  Affect was congruent.  Short- and long-term 
memory were intact.  Form of though was linear and goal-
directed and content of though was one of extreme pessimism.  
The Veteran was not suicidal, homicidal, or psychotic.  The 
examiner diagnosed PTSD and major depressive disorder.  The 
GAF score was 40.

February 2005 VA PTSD Examination

The report contains a handwritten note indicating that the 
examiner has a PhD.  The Veteran reported flashbacks of his 
combat experiences in Vietnam 4-5 times per week since 1980, 
and intrusive thoughts about Vietnam 40-50 percent of the 
time since 1980.  The Veteran related that he had been 
married three times previously.  He had three children but 
found it difficult to spend time with them.  Although his 
current marriage was stable, he was socially isolated.  The 
examiner noted that the Veteran "stays home now because of 
his severe back pain."  The Veteran reported avoidant 
symptoms. During service he drank only while on leave; after 
the service he drank a 12-pack of beer 1-2 times per week 
until 1975, after which time he cut down.  He reported 
drinking socially 2-3 times per month.  The Veteran also gave 
a history of persistent irritability, difficulty 
concentrating, and an exaggerated startle response.  He had 
been in numerous fist fights and had had 20 different truck 
driving jobs since leaving service, partly due to his 
irritability.  The Veteran reported being "more forgetful" 
and feeling depressed.  

The examiner observed that the Veteran was neatly groomed and 
dressed.  He was alert and oriented to time, place, and 
situation.  His speech was at a normal rate and rhythm.  His 
mood was dysthymic and affect was flat.  The Veteran's short- 
and long-term memory were intact.  His thought processes were 
linear and goal-directed.  Content of thought was one of 
caution.  He indicated that he had felt suicidal in the past 
with a plan to shoot himself, but was not currently suicidal 
or homicidal.

The doctor reviewed the claims file and diagnosed the Veteran 
with PTSD and major depressive disorder.  He concluded that 
the Veteran had a GAF
score of 40 for PTSD and 40 for major depressive disorder.

January 2009 VA Examination

The Veteran saw the same doctor who had examined him in 
February 2005.  He reported nightly dreams of combat, 
flashbacks, and intrusive thoughts 40-50 percent of the time.  
His avoidance symptoms were "about the same" as they were 
in 1980.  He also reported arousal symptoms and sleep 
disturbance.  The Veteran indicated that he had become more 
forgetful and that his concentration was poor, as was his 
sleep.  He still remained severely hypervigilent in public 
situations.  He indicated that he was "becoming better at 
being retired and still enjoys being by himself."  Although 
he reported feeling depressed, he stated that his interest in 
hunting and fishing had returned and he was "doing a little 
more of it."  He described his energy level as low and his 
concentration as poor, but his appetite was steady.  He had 
suicidal ideations "on occasion" but had no plan or intent 
to act.  The Veteran also complained of a failing memory.  He 
"does do a little driving" without getting lost, but 
usually he just goes to the market.  He had repaired a 
thermostat on his water heater the previous month and was 
able to interact appropriately with contractors who were 
changing his windows.  His wife reported that he was able to 
fix dinner and go shopping at the market.

Objectively, the Veteran was clean and had good hygiene.  He 
was oriented to day of the week, day of the moth, month, and 
year.  His speech was at a normal rate and rhythm but was 
soft and "could seem sometimes mumbled."  His mood was 
dysthymic and his affect was flat.  On short-term memory 
testing, he got 2/3 at five minutes.  Long-term memory was 
intact.  His form of though was linear and goal directed, but 
his answers were "quite abbreviated."  His content of 
thought was one of being cautious.  He was not suicidal, 
homicidal, or psychotic.

The doctor again reviewed the claims file and diagnosed PTSD, 
major depressive disorder, and cognitive disorder not 
otherwise specified.  His GAF score was 45 for PTSD, 45 for 
major depression, and 40 for cognitive disorder.  The doctor 
determined that the frequency and intensity of the Veteran's 
flashbacks, avoidance, and arousal symptoms "were about the 
same" and that his depression was still significant.  He 
also noted that the Veteran was having some cognitive 
problems and was quite cautious about driving around town.  
He only goes to the grocery store and back.  The doctor 
wondered whether the Veteran's wife had helped him repair the 
thermostat.  There were enough errors during cognitive 
testing to indicate that the Veteran "is having some 
cognitive disturbance, which would need to be characterized 
more accurately by neuropsychological testing."  He opined 
that "[i]t is less likely than not, less than a 50-50 
probability, that his PTSD is affecting his ability to work 
at this point.  Rather, his ability to work is impaired due 
to his significant back pain, and I believe his cognitive 
disturbance."  The doctor found the Veteran not competent 
for VA purposes, stating that "I am currently assuming that 
his wife handles the bills and the money."

Private Treatment Records

April 2005 treatment records from T.R., PhD, indicate that 
the doctor reviewed the September 2004 private examination 
report, the February 2005 VA examination report, and the 
February 2005 rating decision.  The Veteran complained of 
panic attacks that were occasional up until his injury, but 
that were now occurring on a daily basis.  He described 
irritability and occasional tearfulness.  He reported a 
history of occasional flashbacks that had increased in 
frequency and severity subsequent to his back injury.  Both 
the flashbacks and panic attacks were triggered by the nausea 
that he experienced related to his pain medications.  The 
Veteran also complained of frequent nightmares related to 
specific combat experiences and occasional nightmares related 
to his truck accident.  He further endorsed significant 
hyper-reactivity.  The Veteran further indicated that he had 
seriously injured his back during a work-related accident in 
April 2004 and had undergone two surgeries.  He reported 
long-term suicide ideation, with a suicide attempt in October 
2004 because he was in "too much pain."  He also reported a 
history of smoking marijuana on a consistent basis since 1968 
and on a daily basis recently.  He stated that his interests 
included fishing and hunting, but that he had been unable to 
engage in these activities since hurting his back.  He also 
indicated that he lost his temper frequently.
  
Interpersonally, the Veteran reported avoidant behavior, 
including general social avoidance.  He had kept family 
members at a distance throughout his life.  He reported being 
married to his current wife for 24 years.  He related that 
his need for isolation and avoidance of intimacy had impacted 
all of his marriages.  The Veteran had minimal interactions 
with others aside from several friends who are also Vietnam 
veterans, and he seldom left the house except for doctors' 
appointments.

Objectively, the doctor noted that the Veteran's motor 
activity was "somewhat delayed" and that he was pleasant 
and cooperative.  His stream of mental activity was 
spontaneous and well organized.  His speech was notable for 
delayed response, decreased vocal intensity, and decreased 
variability in tone.  However, he was able to articulate and 
express himself adequately.  Disturbance of though content 
was present in terms of paranoid ideation.  The Veteran 
reported a significant increase in paranoid ideation since 
his injury, but denied hallucinations, delusions, or ideas of 
reference.  Sensorium and mental capacity revealed some 
limitations consistent with the Veteran's anxiety, 
depression, and educational history.  Attention/concentration 
was moderately reduced, particularly in tasks reflective of 
complex attention.  Recent memory was somewhat reduced, 
secondary to attention difficulties and psychological 
factors.  Remote memory was generally within normal limits.  

The doctor diagnosed PTSD, moderate to severe.  She 
explained:

History suggests he has had moderate PTSD 
symptomatology for a number of years, managed to 
some extent with social isolation as well as 
significant focus on his job as a truck driver.  
Subsequent to his injury last year, these coping 
strategies has not been available to him.  In 
addition, the trauma of the truck accident itself 
appears to have exacerbated his post-traumatic 
symptoms.  His ongoing chronic pain, as well as 
pain medications, have further limited his ability 
to cope with PTSD symptoms, thus further amplifying 
its functional impact.

The doctor also diagnosed major depressive disorder, 
recurrent, severe.  She determined that the Veteran's 
symptoms of depression were exacerbated by his back injury, 
subsequent chronic pain, and functional limitations.

The Veteran saw Dr. T.R. again in February and March 2006.  
Her report indicates that he returned for evaluation of a 
probable learning disability.  The doctor noted that the 
Veteran's attire and grooming were appropriate.  Speech was 
notable for somewhat decreased volume, but was otherwise 
intelligible and within normal limits.  He had no difficulty 
understanding multistep instructions.  Concentration was 
somewhat variable.  The Veteran's performance on the WAIS-III 
indicates that he was functioning in the borderline range of 
intellectual skills and abilities.  The doctor determined 
that these results "suggest difficulty in processing both 
verbal and nonverbal stimuli, with variability likely related 
to fluctuations in attention.  In addition, speed of 
cognitive processing appears to be an area of relatively 
greater difficulty."  

The doctor opined that the Veteran's performance revealed 
neurocognitive limitations in processing both verbal and 
nonverbal stimuli.  She further opined that the Veteran's 
potential for employment in non-skilled positions was "quite 
guarded."  She explained that "[w]hile [the Veteran's] day-
to-day functioning may be improved somewhat with ongoing 
psychotherapeutic and medication intervention, his long-term 
prognosis for employment is likely to continue to be quite 
guarded for the foreseeable future."

The claims file also contains treatment notes from W.C.F. 
from July 2004 to January 2007.  These records indicate that 
the Veteran was consistently diagnosed with PTSD and major 
depressive disorder.  He repeatedly discussed his severe back 
pain and financial difficulties, as well as PTSD symptoms.  
W.C.F. discussed with the Veteran ways to cope with PTSD.  
May and August 2005 treatment notes indicate that the Veteran 
is not capable of working due to his physical and 
psychological disabilities.  W.C.F. stated that "[s]ome of 
[the Veteran's] nightmare, as well as the other pronounced 
symptoms associated with his PTSD will likely not improve 
until his back pain improves."  

Discussion

The Board determines that the evidence preponderates against 
a higher initial rating in excess of 70 percent for any 
portion of the rating period on appeal.  His PTSD symptoms 
include flattened affect, flashbacks, hypervigilance, an 
exaggerated startle response, and sleep difficulties, 
including nightmares.  It appears that the Veteran's 
disability has worsened since the February 2005 examination, 
but the rating increase from 30 to 70 percent reflects this.  
The Veteran has reported having occasional suicidal 
ideations, as reflected in the April 2005 private examination 
report and the January 2009 VA PTSD examination report.  In 
addition, the Veteran also reports continuous irritability, 
as noted in the September 2004 and February 2005 VA 
examination reports, as well as the April 2005 private 
treatment report, which would support a 70 percent rating.  
Although there is evidence of depression and cognitive 
impairment, to include short-term memory loss, the February 
2009 VA examination report seems to indicate that these 
conditions are separate and distinct from the Veteran's PTSD.  
There is evidence of occasional panic attacks and some social 
withdrawal, but his current 70 percent rating contemplates 
such symptoms.  Finally, the Veteran's GAF scores of 40 in 
September 2004 and February 2005, and 45 in January 2009, are 
consistent with the 70 percent rating; they are not 
indicative of the next highest rating of 100 percent.  

The Board finds that a higher rating of 100 percent is not 
warranted, as the record does not reflect that the Veteran 
experiences persistent delusions or hallucinations or that he 
has memory loss for names of close relatives or his own name, 
as would characterize a 100 percent rating.  There has never 
been evidence showing that the Veteran demonstrates grossly 
inappropriate behavior, is a persistent danger to self or 
others, or demonstrated any other sort of behavior that 
renders him totally impaired socially and occupationally.  
Despite his many symptoms, he still has maintained a 
relationship with his wife of nearly 30 years.  

The record also fails to show that the Veteran has an 
intermittent inability to perform activities of daily living, 
such as maintenance of minimal personal hygiene; the February 
2005 and January 2009 VA examination reports note that he was 
neat and clean with good grooming and hygiene, and the 
September 2004 private examiner observed that the Veteran had 
adequate hygiene.  These medical records likewise do not 
indicate that the Veteran has exhibited disorientation as to 
time or place, as would support a 100 percent evaluation.  
The Board recognizes that Dr. T.R. specifically stated that 
the Veteran's potential for employment was quite guarded, and 
that W.C.F. indicated that the Veteran cannot work due to his 
physical and psychological limitations.  However, the fact 
remains that the Veteran was substantially and gainfully 
employed for over 30 years and only quit working after he 
injured his back.  And as noted above, a 70 percent rating 
contemplates significant functional impairment.  As such, the 
Board finds that a higher rating of 100 percent is not 
warranted. 

As the preponderance of the evidence is against the claim for 
a rating in excess of 70 percent, the benefit-of- the-doubt 
doctrine does not apply; therefore, the claim for an initial 
staged rating in excess of 70 percent must be denied.  38 
U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).     



Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the Veteran that his service-connected PTSD has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment beyond that contemplated by the 
rating schedule or other comparable effects.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his PTSD pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection for a left foot disability and an initial rating 
in excess of 70 percent for PTSD are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  

					(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left foot disability, to include 
arthritis, is denied.

Entitlement to an initial or staged rating in excess of 70 
percent for PTSD is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


